DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        FABIANA T. LAZCANO,
                             Appellant,

                                     v.

                         DYCK-O'NEAL, INC.,
                             Appellee.

                              No. 4D17-3632

                              [March 29, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael Robinson, Judge; L.T. Case No.
14-11315 (13).

   Mark D. Kaufman of the Law Offices of Mark D. Kaufman, P.A.,
Plantation, for appellant.

   David M. Snyder of David M. Snyder, P.A., Tampa, Susan B. Morrison
of the Law Offices of Susan B. Morrison, P.A., Tampa, and Joshua D.
Moore of the Law Offices of Daniel C. Consuegra, Tampa, for appellees.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.